ACCEPTED
                                                                                           03-14-00088-CR
                                                                                                   6081047
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      7/15/2015 3:02:28 PM
                                                                                         JEFFREY D. KYLE
                               NO. 03-14-00088-CR                                                   CLERK
                                03-14-00408-CR

                                         IN THE                          FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                               COURT OF APPEALS                   7/15/2015 3:02:28 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                          THIRD DISTRICT OF TEXAS

                                 AUSTIN, TEXAS

DARIUS DONTAE LOVINGS                      §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 390TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

              CAUSE NO. D1-DC-12-301231 and D1-DC-12-203247

         STATE'S FOURTH MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his convictions for Murder and Aggravated Robbery, the

appellant filed his notice of appeal in the above causes on February 10, 2014, and June



                                           1
18, 2014. Appellant’s counsel filed a brief on March 18, 2015.

      (c)      The State’s brief is currently due on July 17, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: three.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases, (i.e. In the Matter of R.J., No. 03-14-00389-CV; and In

            the Matter of N.G.-D., No. 03-14-00437-CV); and has completed and

            filed an answer in another case pending in the 167th Judicial District Court

            of Travis County on a writ of habeas corpus (Ex parte Gary Stier, No. 92-

            4772). The undersigned attorney has also completed and filed a motion for

            rehearing in a pending Petition for Discretionary Review, (i.e. State of

            Texas v. Adelfo Ramirez Cruz, CCA No. PD-0082-14). The undersigned

            attorney is also responsible for preparing the State’s brief in another

            pending appellate case (i.e. Thaung Tin v. State of Texas, No. 03-14-


                                             2
         00677-CR; and Jonas Hampton Smith v. State of Texas, No. 14-15-

         00037-CR). The undersigned attorney is also responsible for preparing a

         court ordered response to a Petition for Writ of Mandamus (i.e. In re John

         Antonio Slaughter, No. 03-15-00387-CV).

      2. This request is not made for the purpose of delay, but to ensure that the Court

         has a proper State’s brief to aid in the just disposition of the above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to August 17, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Kathryn A. Scales
                                              Kathryn A. Scales
                                              Assistant District Attorney
                                              State Bar No. 00789128
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Kathryn.Scales@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

362 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 15th day of July, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Paul Evans,

Attorney at Law, 811 Nueces Street, Austin, Texas 78701-2215,

[paulmatthewevans@hotmail.com] .

                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney




                                           4